Carleton, J.,

delivered the opinion of the court.
This action is brought to recover the value of certain articles of merchandize, which the plaintiff alleges, were *229stolen by the defendants’ slaves, who broke open and robbed his store in Bienville-street.
in an action stoien^oods! it should be fixed selling price, ginai'cost'of'the S'oocls-
The ^ plaintiff may offer his own advertisement in evidence, in claiming- the value of í^eíefmslance g^ods^anS occurring before suit."1 ”°
The defendants plead the general issue. There was a verdict and judgment in favor of the plaintiff for the sum of four hundred and ninety-four dollars, instead of one thousand two hundred and eighty-four dollars claimed in his petition. The defendants appealed.
At the trial of this cause, two bills of exception were taken by the defendants ; the first to the opinion of the court, who instructed the jury, that, infixing the value of the things stolen, they were to regard their current price and not their original cost and charges. We think the opinion of the court so obviously correct, that it must be assented to as soon as stated.
The second was taken to the introduction of the following advertisement, which the court permitted plaintiff’s counsel to read to the jury.
“ Robbery, and one hundred dollars reward. Whereas, my store, 79 Bienville-street, was broken open on the night of Sunday, the 30th inst., and the following mentioned goods stolen therefrom: four large double guns, German, silver mounted ; $ix rifles, of a small, fine description, German, silver mounting, with iron ramrods; two cases of double barrel pocket pistols, maker’s name, Wheeler & Son, London; two large double barrel guns, German, silver mounted, maker’s name, Redford, London; six pair pocket pistols, assorted sizes, ánd of different maker’s names.
I hereby offer a reward of one hundred dollars to any person that will give such information as will lead to the conviction of the thieves. WM. PATTERSON,
74 Royal street.”
It is not so clear as the defendants contend, that the court erred in permitting this document to be read.
It did not make testimony of itself, but its exhibition was necessary to identify the pistols taken on the slaves, with the description given of the stolen property; this is a circumstance that might well have, its effect upon the minds of the jurors, as it occurred independently of the plaintiff before the *230institution of the suit, and could not have happened unless he had actually lost the articles set out in his advertisement; and if the court erred in suffering it to be read without restriction, yet, there was a sufficiency of other proofs to fasten the robbery.upon the slaves of the defendants; and as to the number and value of the articles stolen, the jury were the proper judges, and we do not think it our duty to disturb their verdict.
If is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.